Case 7:20-cv-08097-VB Document 3 Filed 10/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 Tfefe

poe ee eee nee nme nen neneeee eee eeeceeenee x
KELLY BERNSTEIN, :

Plaintiff,

ORDER

* 20 CV 8097 (VB)
OORAH, INC. d/b/a The Zone Camp,

Defendant. ;
woe ee eee eee nee Xx

On August 4, 2020, plaintiff commenced this action in Supreme Court, Rockland County,
and on October 1, 2020, defendant removed the case pursuant to 28 U.S.C. §§ 1441(a) and 1446,
and Rule 20 of the Local Rules for the Division of Business Among District Judges, See 28
US.C. § 1441(a) (noting “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed by the defendant . . . to the district
court of the United States for the district and division embracing the place where such action is
pending.”).

“(T]he removal statute, and not the ordinary federal venue statute, [28 U.S.C. § 1391],
governs venue in removed cases.” PT United Can Co, v. Crown Cork & Seal Co., 138 F.3d 65,
72 (2d Cir. 1998), However, a removed case may be transferred to a more convenient district
court forum under 28 U.S.C. § 1404. Id.

Pursuant to 28 U.S.C. § 1404(a), “[flor the convenience of parties and witnesses, in the
interest of justice, a district court may transfer any civil action to any other district or division
where it might have been brought or to any district or division to which all parties have
consented.”

According to the complaint, it appears the events giving rise to plaintiff's claims occurred
in Schoharie County, New York, within the Northern District of New York. Thus, it appears the

Northern District may be a more appropriate venue for this action.

1
Case 7:20-cv-08097-VB Document 3 Filed 10/02/20 Page 2 of 2

Accordingly, it is HEREBY ORDERED:

By October 16, 2020, the parties, either jointly or separately, shall notify the Court in
writing whether venue is proper in this District, and whether the case should be transferred to the
Northern District of New York pursuant to Section 1404(a).

By October 5, 2020, defense counsel shall email a copy of this Order to plaintiff s
counsel and file proof of same on the ECF docket.

Dated: October 2, 2020
White Plains, NY

SO ORDERED:

un

Vincent L. Briccetti
United States District Judge

 
